Citation Nr: 1124166	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-21 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for a psychiatric disorder, rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a psychiatric disorder (major depressive disorder) rated as 30 percent disabling.  

In connection with his claim for an increased rating, the Veteran has submitted evidence indicating that he is unable to work as a result of his service-connected psychiatric disability.  The Board interprets that evidence as raising a claim for a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  A request for a TDIU, when expressly raised by the Veteran or reasonably raised by the record, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be generally considered part of the claim for benefits for that underlying disability.  Here, in connection with his claim for an initial increased rating, the Veteran has submitted evidence regarding his inability to work due to his service-connected psychiatric disability, including evidence from the Social Security Administration showing an award of disability benefits based, in part, on a psychiatric disability.   Accordingly, the Board finds that a claim for a TDIU has been raised by the record and assumes jurisdiction of the TDIU claim.

The appeal is REMANDED to the RO.  


REMAND

Although the Board regrets the additional delay, further development is needed with respect to the Veteran's claims for an initial increased rating for his psychiatric disorder and entitlement to TDIU.

The Veteran contends that his psychiatric disability is more severe than as contemplated by his current 30 percent rating.  Specifically, he asserts that he is totally socially and occupational impaired and unable to work due to his psychiatric disability.

Here, the record contains VA medical records dated from May 2001 to February 2010 showing ongoing treatment for a psychiatric disorder.  Those records show treatment for depression with primary complaints related to a lack of energy, lack of motivation, financial concerns, and physical problems.  On mental status examination, the Veteran was routinely found to be alert, oriented, and cooperative.  His speech and thought processes were consistently normal and his grooming and dress were consistently casual and neat.  He routinely denied hallucinations, suicidal ideation, and homicidal ideation, and there was no evidence of psychosis or thought disorder.  His mood was generally noted as dysphoric or slightly dysphoric.  GAF scores generally ranged from 55 to 60, with occasional variance upwards and downwards.  More recently, the Veteran appeared relaxed and calm.  In December 2009, it was noted that he was never really totally immobilized by depression and was still able to function.

The record also contains records from the Social Security Administration (SSA) showing that the Veteran was awarded SSA disability benefits based, in part, on his psychiatric disability.  He was determined to be disabled as of June 2001.  Lastly, the record contains April 2009 correspondence from a licensed professional counselor indicating that, based on a review of the Veteran's "Department of Veterans Affairs file" and a personal interview of the Veteran, it was more likely that the Veteran was 100 percent disabled due to his major depression.  The counselor provided no rationale nor did he cite specific examples from the Veteran's claims file or medical history to support that conclusion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Veteran has not yet been afforded a VA examination in connection with his claim for an initial increased rating for his psychiatric disorder.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

Because the Veteran has not yet been afforded a VA examination with regard to his claim for an initial increased rating, and because there is conflicting evidence as to the severity of the Veteran's psychiatric disorder throughout the pendency of the appeal period, the Board finds that an examination is needed to fully and fairly evaluate the Veteran's claim for an increased initial rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Specifically, the examiner should reconcile the findings of the SSA and the private licensed counselor, which suggest that the Veteran is totally disabled due to his psychiatric disability, with the VA medical records which suggest a relatively stable depressive disorder that is at most moderate in severity.

Next, a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has submitted evidence in connection with his claim for increased rating showing that he is disabled due to his psychiatric disability.  Therefore, the Board finds that the issue of entitlement to a TDIU rating has been raised by the record and is part of this claim on appeal.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran has been granted a 30 percent disability rating for major depressive disorder.  As he is only service-connected for major depressive disorder, his combined disability rating is also 30 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2010).  Therefore, he does not meet the minimum schedular percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) (2010).  The issue, then, is whether the Veteran's service-connected disability nevertheless prohibits him from securing and following gainful employment, such that a TDIU rating may be assigned pursuant to 38 C.F.R. § 4.16(b) (2010). 

The Board finds that an opinion is needed as to whether the Veteran, solely as a result of his service-connected disability, is no longer able to be employed or whether he is generally unemployable.  It does not appear that an examiner has yet been asked to render an opinion as to the overall effect of the Veteran's service-connected psychiatric disability on his ability to obtain and retain employment.  Therefore, the prudent and thorough course of action is to afford the Veteran an examination to ascertain the impact of his service-connected psychiatric disability on his unemployability.

In addition, it appears that there are outstanding private medical records pertinent to the Veteran's claim.  Specifically, the April 2009 statement from the private licensed counselor indicates a review of the claims file and an interview of the Veteran.  However, there are no notes from that provider detailing any such review of the file or examination of the Veteran.  As the Veteran has put VA on notice that private records exist pertaining to his psychiatric disorder, those records should be obtained on remand.

Lastly, it appears that there may be outstanding SSA records.  Specifically, no decision granting SSA disability benefits has been associated with the claims file.  While SSA records are not controlling for VA determinations, they may be pertinent to the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493 (1992).  Therefore, the decision and any outstanding medical records upon which the award of SSA disability benefits was predicated should be obtained on remand.
 
Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and request that agency to provide a copy of the decision granting the Veteran disability benefits and the medical records upon which the decision was based.

2. After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his psychiatric disability, to include Charles L. Koah, LPC.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

3. After obtaining the above records, schedule the Veteran for a VA examination to determine the current severity of his service-connected psychiatric disability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the VA medical records documenting routinely negative mental status examinations and GAF scores consistent with moderate to mild disability; the SSA records showing the Veteran to be disabled as of June 2001 due in part to his psychiatric disability; and the April 2009 statement that the Veteran is totally disabled due to his major depressive disorder.  Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  All signs and symptoms of any psychiatric disability should be reported in detail.  The examiner should also describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.  Specifically, the examiner should opine as to whether the Veteran's service-connected psychiatric disability, without consideration of any nonservice-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.

4. Then, readjudicate the claim for an initial increased rating and adjudicate the claim for TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

